Order entered April 18, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-01077-CR

                  DUSTIN MICHAEL ENGELKE, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 15th Judicial District Court
                           Grayson County, Texas
                       Trial Court Cause No. 072395

                                     ORDER

      Before the Court is court reporter Misty Skinner’s April 14, 2022 request for

additional time to file the reporter’s record. We GRANT the request and ORDER

the reporter’s record filed by May 4, 2022.


                                              /s/   LANA MYERS
                                                    JUSTICE